Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2020

                                   No. 04-20-00421-CV

               IN THE INTEREST OF C.S., C.S., AND C.S., CHILDREN,

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CI00253
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER

       Appellant’s second motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on or before January 7, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court